RUMSEY, J.
It was determined in the case of People v. Barker (at this term) 45 N. Y. Supp. 811, that the amounts due from a savings bank to its depositors were debts which should be deducted from the amount of its gross assets to ascertain the net surplus for taxation. It was determined also in that case, that, in ascertaining the amount of the gross assets of the bank, the actual value of its property in all cases was to be taken, and that from the amount of the assets thus ascertained was to be deducted the amount of its debts, and in that way the surplus was to be fixed. It was further determined that from that surplus was to be deducted the property not taxable anywhere, the property taxable elsewhere, and the cash on hand, and the net surplus was the amount properly taxable in this state. Upon applying these rules to this case, we find that there is no surplus after making these deductions, but, on the contrary, there is a considerable deficiency. For that reason it was not proper for the commissioners to assess the bank stock of the relator, and the order vacating the assessment must be affirmed, with costs.